         Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLE’S AGENDA, as an organization;
et al.
                                                 Civil Action No.: 1:18-cv-04727-ER
                Plaintiffs,

v.

BRAD RAFFENSPERGER1,


                Defendant.


                      Joint Preliminary Report and Discovery Plan

    1.      Description of Case:

            (a) Describe briefly the nature of this action.

          Plaintiffs, eight non-profit, non-partisan civic engagement and civil rights

organizations, commenced this litigation under Section 2 of the Voting Rights

Act of 1965 (52 U.S.C. § 10301)(VRA), Section 8 of the National Voter

Registration Act of 1993 (52 U.S.C. § 20507(a))(NVRA) and the First and

Fourteenth Amendments of the United States Constitution against the Georgia

Secretary of State seeking to enjoin enforcement of Georgia House Bill 268.


1Brad Raffensperger was sworn in as Secretary of State on January 14,
2019. He is automatically substituted as Defendant per operation of Rule
25(d), Fed. R. Civ. Proc.
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 2 of 22




       HB 268 codified a voter registration database matching protocol which

Plaintiffs contend disproportionately and negatively impacts the ability of

voting-eligible African-American, Latino and Asian-American Georgians to

complete the voter registration process in order to be able to vote; violates

Section 8 of the NVRA; and imposes severe and unjustified burdens on the

fundamental right to vote in violation of the First and Fourteenth Amendments of

the United States Constitution. Defendant denies that the match protocol

violates federal law.

          (b) Summarize, in the space provided below, the facts of this case.
             The summary should not be argumentative nor recite evidence.

Plaintiffs’ Statement of Facts:

      In 2017, Georgia Governor Nathan Deal signed into law House Bill 268,

which codified a voter registration database matching protocol that had been

previously shown to disproportionately and negatively impact the ability of

voting-eligible African-American, Latino and Asian-American applicants to

register to vote.

      The protocol, codified by HB 268, and implemented by Georgia’s

Secretary of State, requires county registrars to enter information from a voter

registration form into Georgia’s statewide voter registration system known as

“Enet.”
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 3 of 22




      That information is then matched against records on file with the Georgia

Department of Drivers Services (DDS) or Social Security Administration (SSA).

If the information entered into “Enet” does not match the applicant’s identity

data on file with DDS or SSA, the application is placed in “pending” status. If

the “pending” status is not resolved within 26 months, the applicant is purged

from the registration list. The protocol imposes no obligation on county

registrars to check for data entry errors, errors in the underlying databases or

other problems that routinely result in erroneous “no match” results.

      The Social Security Administration’s, “Help America Vote Verification”

(“HAVV”) database, which is used to match voter registration form data when

the applicant uses the last four digits of their Social Security number on the

registration form, is known to routinely produce false “no-match” and

inconsistent results. The error-prone nature of the SSA HAVV matching process

was the subject of an audit report by the office of the SSA’s Inspector General

which found, among other things, that the “HAVV program provided the States

with responses that may have prevented eligible individuals from registering to

vote and allowed ineligible individuals to vote.”

      As a result, even applicants who submit facially complete and entirely

accurate forms are routinely denied active registration status or face substantial

delays in the processing of their applications due to typographical errors,

inaccuracies or discrepancies in the databases or other problems inherent to the
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 4 of 22




matching protocols that are out of the control of the applicant to correct.

Applicants are also put into pending status if the DDS records flag the applicant

as a potential non-citizen. United States citizens are routinely erroneously

flagged as non-citizens because the system relies upon citizenship data in DDS

records that are not automatically updated to reflect that an applicant has attained

U.S. citizenship after having previously obtained a driver’s license or state ID as

a non-citizen.

      HB 268 does not require that county registrars examine whether

documentary proof of citizenship was submitted with the registration before

placing an applicant in pending status, despite this known issue caused by

outdated DDS citizenship data.

      Defendant admits in the Answer to the First Amended Complaint that

county registrars placed voting-eligible Georgia citizens in pending status and

sent notices demanding they provide documentary proof of citizenship even

when the applicants included their naturalization certificate with their initial

registration forms.

      HB 268 was introduced in 2017 on the heels of the settlement of a lawsuit

filed the previous year, which challenged a substantially similar voter

registration database matching protocol that had been implemented

administratively by Defendant Kemp.
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 5 of 22




      At the time HB 268 was signed into law, Governor Deal, the Georgia

General Assembly, and Defendant Kemp were all on notice that HB 268 would

impose severe and unjustified burdens on applicants’ right to vote and have a

severe discriminatory impact on African-American, Latino and Asian-American

applicants.

      Since the enactment of HB 268, the voter registration verification process

and its implementation by the Georgia Secretary of State’s Office have

continued to produce a high rate of erroneous “no-matches” that

disproportionately impacts African-American, Latino and Asian-American

applicants.

      Data produced by the Georgia Secretary of State’s Office in July 2018

indicated that approximately 51,111 voter registration applicants were in

“pending” status for reasons related to the HB 268 matching requirement, i.e.,

the purported failure to verify against DDS or SSA identity or citizenship data.

      Approximately 80.15% of those pending applications were submitted by

African-American, Latino and Asian-American applicants. Only 9.83% of the

“pending” for failure to verify applications were submitted by applicants

identifying as White.

      HB 268 places the burden upon the applicant to then cure the “no-match”

result within 26 months. If this deadline is not met, or the application is
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 6 of 22




cancelled, the applicant must start the voter registration application process

anew.

        According to Defendant, applications will begin to be cancelled under HB

268 on and after April 21, 2020 – less than six months prior to the voter

registration deadline for the 2020 Presidential election. Thus, absent the Court

enjoining enforcement of HB 268 prior to April 21, 2020, there is a substantial

risk that thousands of voter registration applicants on the “pending list” – a

majority of whom are African-American, Latino or Asian-American applicants –

will be denied active voter registration status and will be disenfranchised in the

2020 Presidential election.

Defendant’s Statement of Facts:

        In 2002 Congress passed the Help America Vote Act (HAVA), 52 U.S.C.

§ 21083, requiring that states match information on voter registration

applications to the “information in the database of the motor vehicle authority to

the extent required to enable each such official to verify the accuracy of the

information provided on applications for voter registration.” 52 U.S.C.

§ 21083(a)(5)(B)(i). Georgia’s initial HAVA match process, which was

precleared by the United States Department of Justice under Sec. 5 of the Voting

Rights Act, allowed voter registration applicants only forty (40) days to verify

information on their application that did not match DDS and SSA records, before

the application was cancelled. During the forty (40) day verification period the
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 7 of 22




voter was placed in pending status. A voter in pending status is eligible to vote

by showing photo identification at the polls, and, if pending for citizenship,

showing proof of citizenship. Once a voter has verified their identity, either at

the polls or prior to that, they are moved from pending status to active status.

      In late 2016 and early 2017, as part of a settlement in NAACP v. Kemp,

CA No. 2:16cv219-WCO (N.D. Ga.), approximately thirty-eight thousand

(38,000) voter registration applicants, whose applications had been cancelled as

a result of not completing the verification process, were moved back to pending

status. These voter registration applications will remain in pending status until

the applicants verify the information on their applications without the imposition

of any deadline for verification. A large number of these applicants are in

pending status today. The settlement in NAACP kept the verification process in

place but with no deadline for applicants to verify their registration. Per the

terms of the agreement, an applicant could remain on the statewide voter

registration list in pending status indefinitely.

      HB 268 codified Georgia’s current HAVA match process in O.C.G.A.

§ 21-2-220.1. Under the current process, voters have twenty-six (26) months to

verify the information in their application if it fails to match the DDS or SSA

databases. A voter’s information is deemed to match DDS records if the first

initial of first name, last name, driver’s license number, birthday, and citizenship

status match. Voters in pending status continue to be able to vote by providing
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 8 of 22




identification at the polls, and, if pending for citizenship, also providing proof of

citizenship at the polls. For applicants in pending status on February 18, 2018,

the twenty-six (26) month deadline for verification will not apply. For

applicants in pending status after February 18, 2018, their voter registration

applications will be rejected only after twenty-six (26) months, if they fail to

verify their information.

        (c) The legal issues to be tried are as follows:

           (1) Whether HB 268 and its implementation result in the denial or
               abridgement of the right to vote of Georgia citizens on account of
               their race or color in violation of Section 2 of the Voting Rights
               Act;

           (2) Whether HB 268 and its implementation violate the First and
               Fourteenth Amendments of the United States Constitution by
               imposing severe burdens on the right to vote of eligible
               Georgians that are not justified by any rational or compelling
               state interest;

           (3) Whether HB 268 and its implementation violate Section 8 of the
               National Voter Registration Act of 1993 (52 U.S.C. § 20507(a))
               by delaying or preventing eligible Georgians from completing the
               voter registration process so that they can exercise their right
               vote; and

           (4) Whether Plaintiffs are entitled to injunctive relief to enjoin
               enforcement of HB 268, in whole or in part.

        (d) The cases listed below (include both style and action number)
            are:

           (1) Pending Related Cases: None.

           (2) Previously Adjudicated Related Cases: None.
         Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 9 of 22




2.        This case is complex because it possesses one or more of the features
          listed below (please check):

            (1) Unusually large number of parties
            (2) Unusually large number of claims or defenses
            (3) Factual issues are exceptionally complex
     X      (4) Greater than normal volume of evidence
     X      (5) Extended discovery period is needed
            (6) Problems locating or preserving evidence
            (7) Pending parallel investigations or action by government
     X      (8) Multiple use of experts (Both parties agree)
            (9) Need for discovery outside United States boundaries
     X       (10) Existence of highly technical issues and proof
            (11) Unusually complex discovery of electronically stored
                 information

3.        Counsel:

The following individually-named attorneys are hereby designated as lead
counsel for the parties:

Plaintiff: Bryan L. Sells (Local Counsel), Ezra Rosenberg (Lawyers’ Committee
for Civil Rights Under Law), Vilia Hayes (Hughes, Hubbard & Reed LLP),
Danielle Lang (Campaign Legal Center), Phi Nguyen (Asian Americans
Advancing Justice – Atlanta, Inc.)

Defendant: Cristina Correia, Senior Assistant Attorney General

4.         Jurisdiction:

          Is there any question regarding this Court's jurisdiction?

          Yes        __X___ No


5.         Parties to This Action:

            (a) The following persons are necessary parties who have not been
                joined:

                None known at this time.
     Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 10 of 22




        (b) The following persons are improperly joined as parties:

            None known at this time.

         (c) The names of the following parties are either inaccurately stated
             or necessary portions of their names are omitted:

             None known at this time.

         (d) The parties shall have a continuing duty to inform the Court of
             any contentions regarding unnamed parties necessary to this
             action or any contentions regarding misjoinder of parties or
             errors in the statement of a party's name.

6.      Amendments to the Pleadings:

        Amended and supplemental pleadings must be filed in accordance
        with the time limitations and other provisions of Fed.R.Civ.P. 15.
        Further instructions regarding amendments are contained in LR 15.

        (a) List separately any amendments to the pleadings that the parties
            anticipate will be necessary:

        Plaintiffs anticipate the possibility of amending the Complaint to
        conform to proof obtained during the course of discovery and reserve the
        right to join additional parties depending upon evidence produced during
        the course of discovery.

        (b) Amendments to the pleadings submitted LATER THAN
            THIRTY DAYS after the Joint Preliminary Report and Discovery
            Plan is filed, or should have been filed, will not be accepted for
            filing, unless otherwise permitted by law.

7.      Filing Times for Motions:

       All motions should be filed as soon as possible. The local rules set specific
       filing limits for some motions. These times are restated below.
     Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 11 of 22




       All other motions must be filed WITHIN THIRTY DAYS after the
       beginning of discovery, unless the filing party has obtained prior
       permission of the court to file later. Local Rule 7.1A(2).

       (a)   Motions to Compel: before the close of discovery or within the
             extension period allowed in some instances. Local Rule 37.1.

       (b)   Summary Judgment Motions: within thirty days after the close
             of discovery, unless otherwise permitted by court order. Local
             Rule 56.1.

       (c)   Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and
             7.2E, respectively, regarding filing limitations for motions
             pending on removal, emergency motions, and motions for
             reconsideration.

       (d)   Motions Objecting to Expert Testimony: Daubert motions with
             regard to expert testimony no later than the date that the
             proposed pretrial order is submitted. Refer to Local Rule 7.2F.

8.     Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with
       Fed.R.Civ.P. 26. If any party objects that initial disclosures are not
       appropriate, state the party and basis for the party’s objection. NOTE:
       Your initial disclosures should include electronically stored
       information. Refer to Fed.R.Civ.P. 26(a)(1)(B).

       The parties will exchange initial disclosures on or before January22, 2019.

9.     Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so,
       please state the issues which could be addressed and the position of
       each party.

       Not at this time. However, the parties propose the following discovery
       and pretrial schedule and request that the Court include this schedule in
       the Scheduling Order:

 Event                                     Deadline
   Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 12 of 22




Discovery Period                           Jan. 16, 2019 – July 16, 2019
Plaintiffs’ Expert Disclosures             May 1, 2019
(reports)
Defendant’s Expert Disclosures             May 31, 2019
(reports)
Plaintiffs’ Rebuttal Expert Disclosures    June 17, 2019
(reports)
Close of Discovery                         July 16, 2019
Dispositive Motions (filed)                August 15, 2019
Dispositive Motions (response)             September 5, 2019
Dispositive Motions (reply)                September 19, 2019
Last Day for Daubert Motions               On last day to submit pretrial Order
Last Day to submit pretrial Order          30 days after entry of the Court’s
                                           ruling on summary judgment
Trial                                      Prior to April 21, 2020 when
                                           Defendant will begin cancelling voter
                                           registration forms pursuant to the 26-
                                           month cancellation deadline set forth
                                           in HB 268.


        Discovery Period:

        The discovery period commences thirty days after the appearance of the
        first defendant by answer to the complaint. As stated in LR 26.2A,
        responses to initiated discovery must be completed before expiration of
        the assigned discovery period. Cases in this Court are assigned to one of
        the following three discovery tracks: (a) zero month discovery period, (b)
        four months discovery period, and (c) eight months discovery period. A
        chart showing the assignment of cases to a discovery track by filing
        category is contained in Appendix F. The track to which a particular case
        is assigned is also stamped on the complaint and service copies of the
        complaint at the time of filing.

        Please state below the subjects on which discovery may be needed:

        1. The administrative and legislative history of Georgia’s database
           matching protocol before and after the enactment of HB 268;

        2. The negative impact of HB 268 on the ability of eligible Georgians to
           complete the voter registration process;
Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 13 of 22




  3. The demographics of the voter registration applicants negatively
     impacted by HB 268;

  4. Whether and to what extent the Georgia Secretary of State and his staff
     were involved in the enactment of HB 268;

  5. The facts relating to the state’s interest in the database matching
     process required by HB 268;

  6. The facts relating to the reasons for the 26-month cancellation period
     mandated in HB 268;

  7. The history of the implementation of Georgia’s voter registration
     database matching process and the algorithms used in those processes
     before and after the passage of HB 268;

  8. The erroneous and inconsistent results produced by matching voter
     registration form data against the Social Security Administration’s
     HAVV database and the Social Security Administration’s Inspector
     General’s audit(s) of that process;

  9. Whether and to what extent HB 268 was passed by the Georgia
     legislature for a discriminatory purpose or with discriminatory intent;

  10. Whether and to what extent the Georgia Secretary of State’s office has
      adopted policies or practices concerning the implementation of HB
      268;

  11. Whether and to what extent the Georgia Secretary of State’s office has
      trained county registrars concerning the implementation of HB 268;

  12. Whether and to what extent HB 268 burdens the right to vote;

  13. Whether and to what extent HB 268 has prevented Georgia citizens
      from registering to vote because of the use of outdated Georgia
      Department of Drivers Services records in verifying the citizenship of
      voter registration applicants;

  14. Whether and to what extent HB 268 violates Section 8 of the National
      Voter Registration Act of 1993;
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 14 of 22




      15. Whether and to what extent HB 268 violates Section 2 of the Voting
          Rights Act;

      16. The history of discrimination against African Americans, Latinos and
         Asian Americans in Georgia, including with respect to the right to
         vote; and,

      17. Brian Kemp’s involvement in the implementation and administration
          of HB 268 while he was a candidate for Governor of Georgia.

      18. The extent to which voter registration applicants on the pending list as
          a non-match with SSA have a Georgia driver’s license which they did
          not disclose on their voter registration application.

      19. The extent to which voter registration applicants on the pending list
          were pending prior to February 18, 2018 and therefore not subject to
          the twenty-six month deadline in HB 268.

       Defendant contends that the only relevant subject of discovery regarding
the history of the enactment of HB 268 concerns whether its enactment was
tainted by any racially discriminatory intent. In particular, Defendant does not
agree that items 4 and 17 above are relevant areas of discovery to any of the
claims in this litigation.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

       The parties are proposing a six (6) months discovery track due to the
potential delays in completing discovery involving the Georgia legislature while
the legislature is in session; the likelihood that the parties will engage multiple
expert witnesses; and the large number of fact witnesses.

       Additionally, the parties agree that more than ten (10) depositions per side
will be necessary, and agree that the case involves highly technical issues of
proof. For these reasons and the additional reasons identified in no. 2 above,
Defendants believe this case is complex and should be assigned a 6-month
discovery track.
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 15 of 22




 11.    Discovery Limitation and Discovery of Electronically Stored
        Information:

        (a) What changes should be made in the limitations on discovery
            imposed under the Federal Rules of Civil Procedure or Local
            Rules of this Court, and what other limitations should be
            imposed?

       The parties request that both sides be permitted to take in excess of 10 but

not more than 15 depositions without a further order of the Court.


        (b) Is any party seeking discovery of electronically stored
            information?

             X       Yes            No

             If “yes,”

             (1)    The parties have discussed the sources and scope of the
                    production of electronically stored information and have
                    agreed to limit the scope of production (e.g.,
                    accessibility, search terms, date limitations, or key
                    witnesses) as follows:

             The parties are not requesting limitations at this time.


             (2)    The parties have discussed the format for the production
                    of electronically stored information (e.g., Tagged Image
                    File Format (TIFF or .TIF files), Portable Document
                    Format (PDF), or native), method of production (e.g.,
                    paper or disk), and the inclusion or exclusion and use of
                    metadata, and have agreed as follows:

        In most circumstances, the electronically stored data will be exchanged in
       commonly used formats such as Excel spreadsheets, PDF’s, Word and
       common video or audio files. In the event files are in less commonly used
       formats, the parties will meet and confer about the best means for
       producing the data.
Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 16 of 22




            In the absence of agreement on issues regarding discovery of
            electronically stored information, the parties shall request a
            scheduling conference in paragraph 9 hereof.

  12.       Other Orders:

            What other orders do the parties think that the Court should
            enter under Rule 26(c) or under Rule 16(b) and (c)?

            None at this time.


  13.       Settlement Potential:

            (a)    Lead counsel for the parties certify by their signatures below
            that they conducted a Rule 26(f) conference that was held on
            January 8, 2018, and that they participated in settlement
            discussions. Other persons who participated in the settlement
            discussions are listed according to party.

            For plaintiff: Lead local counsel (signature): Bryan L. Sells.
            Other participants on behalf of Plaintiffs’ counsel: Julie Houk
            (Lawyers’ Committee); Vilia Hayes and Gregory Farrell (Hughes,
            Hubbard & Reed LLP); Danielle Lang (Campaign Legal Center);
            Phi Nguyen (Asian Americans Advancing Justice – Atlanta).

            For defendant: Lead counsel (signature): Cristina Correia

            (b)   All parties were promptly informed of all offers of settlement
                  and following discussion by all counsel, it appears that there
                  is now:

  (          ) A possibility of settlement before discovery.
  (     X    ) A possibility of settlement after discovery.
  (          ) A possibility of settlement, but a conference with the judge is
               needed.
  (          ) No possibility of settlement.

         (c)   Counsel ( ) do or ( X ) do not intend to hold additional
  settlement conferences among themselves prior to the close of discovery.
      Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 17 of 22




        The proposed date of the next settlement conference is
        __________, 2019.

               (d) The following specific problems have created a hindrance to
        settlement of this case:

        Plaintiffs are challenging the constitutionality of a state statute. The
        Secretary of State has no legal authority to change the law. The parties
        will continue to discuss and explore whether there is some way to reach a
        settlement in this case. Additionally, Brad Raffensperger was elected as
        Georgia’s Secretary of State in the November 2018 General Election and
        had not yet been sworn into office as of the date of the Rule 26(f)
        conference. Thus, it was not known what his position would be on
        settlement at the time of the Rule 26(f) conference.

14.     Trial by Magistrate Judge:

        Note: Trial before a Magistrate Judge will be by jury trial if a party is
        otherwise entitled to a jury trial.

        (a)    The parties (      ) do consent to having this case tried before
               a magistrate judge of this Court. A completed Consent to
               Jurisdiction by a United States Magistrate Judge form has
               been submitted to the clerk of court this day
                                        , of 20 .


        (b)   The parties ( X      ) do not consent to having this case tried before
               a magistrate judge of this Court.


                                   Respectfully submitted,

                                   /s/ Bryan L. Sells
                                   Bryan L. Sells
                                   Georgia Bar No. 635562
                                   The Law Office of Bryan L. Sells, LLC
                                   Post Office Box 5493
                                   Atlanta, Georgia 31107-0493
                                   Telephone: (404) 480-4212
                                   bryan@bryansellslaw.com
Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 18 of 22




                         Jon Greenbaum*
                         Ezra D. Rosenberg*
                         Julie Houk*
                         John Powers*
                         jgreenbaum@lawyerscommittee.org
                         erosenberg@lawyerscommittee.org
                         jhouk@lawyerscommittee.org
                         jpowers@lawyerscommittee.org
                         Lawyers’ Committee for Civil Rights Under
                         Law
                         1401 New York Avenue NW, Suite 400
                         Washington, D.C. 20005
                         Telephone: (202) 662-8600
                         Facsimile: (202) 783-0857

                         Vilia Hayes*
                         Gregory Farrell*
                         Hughes Hubbard & Reed LLP
                         One Battery Park Plaza
                         New York, New York 10004-1482
                         Telephone: (212) 837-6000
                         Facsimile: (212) 422-4726

                         Danielle Lang*
                         Mark Gaber*
                         J. Gerald Hebert*
                         dlang@campaignlegalcenter.org
                         MGaber@campaignlegalcenter.org
                         GHebert@campaignlegalcenter.org
                         Campaign Legal Center
                         1411 K Street NW, Suite 1400
                         Washington, DC 20005
                         Telephone: (202) 736-2200
                         Facsimile: (202) 736-2222

                         Phi Nguyen
                         Georgia Bar No. 578019
Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 19 of 22




                         Asian Americans Advancing Justice – Atlanta
                         5680 Oakbrook Parkway, Suite 148
                         Norcross, Georgia 30093
                         pnguyen@advancingjustice-atlanta.org
                         Telephone: (770) 818-6147

                         *Admitted pro hac vice
                         Counsel for Plaintiffs


                         CHRISTOPHER M. CARR
                         Attorney General 112505
                         ANNETTE M. COWART
                         Deputy Attorney General 191199
                         RUSSELL D. WILLARD
                         Sr. Assistant Attorney General 760280

                         /s/Cristina M. Correia
                         CRISTINA M. CORREIA
                         Sr. Assistant Attorney General 188620
                         Georgia Department of Law
                         40 Capitol Square SW
                         Atlanta, GA 30334
                         404-656-7063
                         ccorreia@law.ga.gov

                         Counsel for Defendant
    Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 20 of 22




                        CERTIFICATE OF SERVICE


      I hereby certify that on the 16th day of January, 2019, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system which will

automatically send e-mail notification of such filing to the following attorneys of

record:

      Cristina M. Correia
      Senior Assistant Attorney General
      Georgia Department of Law
      40 Capitol Square, SW Atlanta, GA 30334
      404-656-7063
      FAX: 404-651-9325
      ccorreia@law.ga.gov


                                              /s/ Bryan L. Sells
                                              Bryan L. Sells
     Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 21 of 22




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA COALITION FOR THE
PEOPLE’S AGENDA, as an organization;
et al.
                                             Civil Action No.: 1:18-cv-04727-ER
            Plaintiffs,

v.

BRAD RAFFENSPERGER,


            Defendant.

                            *************
                           SCHEDULING ORDER

Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions,
completing discovery, and discussing settlement are as set out in the Federal
Rules of Civil Procedure and the Local Rules of this Court, except as herein
modified:

 Event                                     Deadline
 Discovery Period                          Jan. 16, 2019 – July 16, 2019
 Plaintiffs’ Expert Disclosures            May 1, 2019
 (reports)
 Defendant’s Expert Disclosures            May 31, 2019
 (reports)
 Plaintiffs’ Rebuttal Expert Disclosures   June 17, 2019
 (reports)
 Close of Discovery                        July 16, 2019
   Case 1:18-cv-04727-ELR Document 35 Filed 01/16/19 Page 22 of 22




Dispositive Motions (filed)          August 15, 2019
Dispositive Motions (response)       September 5, 2019
Dispositive Motions (reply)          September 19, 2019
Last Day for Daubert Motions         On last day to submit pretrial Order
Last Day to submit pretrial Order    30 days after entry of the Court’s
                                     ruling on summary judgment
Trial                                Prior to April 21, 2020 when
                                     Defendant will begin cancelling voter
                                     registration forms pursuant to the 26-
                                     month cancellation deadline set forth
                                     in HB 268.


IT IS SO ORDERED, this                day of                         , 2019.



                              _______________________________
                              Eleanor L. Ross
                              UNITED STATES DISTRICT JUDGE
